       2:19-cv-01206-DCN          Date Filed 10/30/19      Entry Number 58         Page 1 of 7




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

GEORGE SINK, P.A. INJURY LAWYERS,                   )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )
                                                    )      Civil Case No. 2:19-cv-01206-DCN
GEORGE SINK II LAW FIRM, LLC,                       )
GEORGE SINK LAW FIRM, LLC,                          )
SOUTHERN LEGAL ASSOCIATION, LLC,                    )
and GEORGE (“TED”) SINK, JR.,                       )
                                                    )
       Defendants.                                  )
                                                    )

            PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO POST BOND

        Plaintiff George Sink, P.A. Injury Lawyers (“Plaintiff” or “Sink, P.A.”) submits this Reply

 in support of its Motion to Post Bond as Security for Preliminary Injunction (DE 51 (“Motion”)).

 Despite claiming that this Court erred by not requiring a bond as part of its Order granting

 Plaintiff’s Motion for Preliminary Injunction, Defendants have opposed Plaintiff’s Motion. (See

 Response in Opposition to Plaintiff’s Motion to Post Bond, DE 55 (“Opposition”)). Defendants’

 Opposition represents the height of judicial inefficiency. Defendants failed to address or raise the

 need for a bond at the preliminary injunction stage, have used this bond issue as a basis for their

 Motion to Stay Pending Appeal, and apparently intend to raise the lack of a bond with the U.S.

 Court of Appeals for the Fourth Circuit, all the while relying on case law showing that the Fourth

 Circuit will simply remand the issue back to this Court to set a bond. Plaintiff respectfully requests

 that the Court simply amend its Order now to set a bond as security for the preliminary injunction

 entered in this case.




                                                   1
      2:19-cv-01206-DCN         Date Filed 10/30/19       Entry Number 58        Page 2 of 7




I.     This Court Retains Jurisdiction to Modify its Order to Set a Bond.

       Defendants’ first argument in response to Plaintiff’s Motion to Post Bond is that this

Court’s power to amend its Order granting the preliminary injunction is “limited” in a manner that

precludes such modification. Notably, Defendants do not cite a single case applicable to the facts

at issue here. None of the authority upon which Defendants rely addresses modification of a

preliminary injunction order to require a bond, or otherwise supports the proposition that this Court

lacks authority to amend its Order accordingly. Defendants’ arguments instead rest on the broad

conclusion that such a modification is outside the bounds of this Court’s power to modify an order

that is pending on appeal. The law cited by the parties shows otherwise.

       The Fourth Circuit has expressly recognized the “judge-made doctrine” that “a district

court does not lose jurisdiction to proceed as to matters in aid of the appeal.” In re Grand Jury

Proceedings Under Seal, 947 F.2d 1188, 1190 (4th Cir. 1991). This doctrine is “designed to avoid

the confusion and waste of time that might flow from putting the same issues before two courts at

the same time.” Id. That is precisely what is transpiring now before this Court and the Court of

Appeals for the Fourth Circuit. Defendants have argued that they are likely to succeed on their

appeal because, inter alia, the Court’s Order did not set a bond. (Memorandum of Law in Support

of Motion to Stay Pending Appeal, ECF No. 45-1, pp. 5-6). And in making this argument,

Defendants cite the Fourth Circuit decision in Hoechst Diafoil Co. v. Nan Ya Plastics Corp., 174

F.3d 411 (4th Cir. 1999). Yet in Hoescht, upon finding that a bond was necessary, the court simply

remanded the case “for further proceedings, with instructions for the district court to fix an

appropriate bond.” Id. at 421. The Hoescht court also made clear that it was leaving the injunction

“intact pending the district court’s decision on remand.” Id. at 424; see also Pashby v. Delia, 709

F.3d 307, 332 (4th Cir. 2013) (“Because the district court correctly found that the [plaintiffs]



                                                 2
        2:19-cv-01206-DCN         Date Filed 10/30/19      Entry Number 58         Page 3 of 7




established the need for a preliminary injunction, we have decided to remand this case without

vacating the order, which will allow the district court to remedy the order’s Rule 65 defects. On

remand, the district court must clarify its order and address the issue of security.”). Defendants

would have this Court and the Court of Appeals engage in a circuitous procedural exercise that

would surely result in a “waste of time…from putting the same issue[] before two courts at the

same time.” By setting a bond now, this Court would “aid” in the appeal by relieving the Fourth

Circuit of considering this bond issue, an issue which might otherwise require the Fourth Circuit

to remand the case back to this Court to make the same modification that Plaintiff seeks now.

         The case law cited by Plaintiff also shows that this authority flows from Fed. R. Civ. P.

62(d). 1 For example, in Baron v. Strawbridge & Clothier, the court found that in addition to its

“plenary” and “inherent equitable” powers to modify an injunction, Rule 62 also provides authority

to amend a preliminary injunction order during the pendency of an appeal to provide for a bond.

1986 U.S. Dist. LEXIS 25914, at *3-4 (E.D. Pa. May 5, 1986). Moreover, while Defendants

contend that the setting of a bond would require “material changes” to the Court’s Order (Opp. at

2), the Baron court characterized its failure to require a bond as “a ministerial or procedural error,”

and characterized its amendment as a mere correction of “the court’s oversight.” Baron, 1986 U.S.

Dist. LEXIS 25914, at *2. 2

         At its core, Defendants argument appears to be premised on their contention that “[f]ixing

the amount of a bond is a fact-intensive process,” that the Court’s Order “does not contain the


1
    Formerly Fed. R. Civ. P. 62(c).
2
  In their Opposition, Defendants attempt to argue around the case law cited by Plaintiff, relying
on procedural points that are inapposite to the question before the Court. A review of each of these
arguments (Opp. at 1 n.1) shows a distinction without a difference. Those cases do, in fact, show
that when a preliminary injunction order is entered without the requirement of a bond, a federal
district court retains authority during the pendency of an appeal to modify such order to fix a bond.

                                                  3
      2:19-cv-01206-DCN         Date Filed 10/30/19      Entry Number 58        Page 4 of 7




requisite findings to quantify the costs and damages to Defendants if this injunction is wrongly

granted.” (Opp. at 2, 3). Defendants claim that the Court would “need to re-open the record to

obtain this evidence.” (Opp. at 3). These arguments are belied by the record. Defendants had

ample opportunity at the preliminary injunction stage to present argument and evidence to the

Court regarding any purported harm that may befall Defendants if an injunction was wrongly

entered. In opposition to Plaintiff’s Motion for Preliminary Injunction, Defendants filed a 20-page

opposition brief and a 135-paragraph Affidavit from Defendant Sink Jr. (with Exhibits A-Z and

A1-A3). The supposed harm that would result from an improvidently issued injunction was

explicitly addressed by Defendants’ counsel during oral argument. For example, Defendants’

counsel stated:

       The predicament our client finds himself in right now is he’s a young lawyer and it
       was urged this morning there’s been no disparagement of the public record. I
       believe it was the plaintiff’s reply brief that said he was incompetent. And they did
       not want his incompetence splashing back over to them. He’s a young lawyer, five
       months into a solo practice, trying to establish a practice for himself.
                                           *        *       *
       The damage and harm done to our client, the defendants, by urging that the website
       be taken down for a while, he is in the very early stages of establishing himself as
       a lawyer, as he now had to since he lost his other job. We would urge that that --
       that harm cannot be overlooked.

Transcript at 42:5-13, 18-23; see also Transcript at 53:16-18 (“[W]ere our client to be prohibited

from using his own name, he would be hobbled in developing his practice along.”). The record

before the Court on this issue was further developed by Plaintiff’s counsel during oral argument,

in which she responded to these claims of harm that may arise from an injunction:

       [D]efendant’s counsel argued that the Defendant Sink, Jr. would be damaged if he
       were forced to take down his website. To be very clear, we’re not seeking to enjoin
       Defendant Sink, Jr. from practicing law or from having a website. What we are
       seeking is an injunction against use of the George Sink mark as a business name.
       They’ve got to pick a different name for their law firm. . . . And then within that,
       Your Honor, defendants have to pick a different domain name that doesn’t include
       any of the dominant portions of our mark. They need to take down these 18 uses of

                                                4
      2:19-cv-01206-DCN          Date Filed 10/30/19      Entry Number 58         Page 5 of 7




       the dominant portion of our mark on their website, in their meta tags, in their
       domain name that are directly trying to get higher Google rankings and direct
       consumers to their website. We are not trying to stop Sink, Jr. from being a lawyer
       or from having a website or from having his own law practice.

Transcript at 50:20-51:13. Finally, the Court’s 32-page Order reflects its consideration of the

parties’ arguments and evidence on this point:

       The effect on defendants of granting the requested relief will not be too severe.
       George Sink Jr. will not be prevented from practicing law, but will merely need to
       clarify to the public that he is a separate business from Sink P.A. He will be required
       to change or temporarily remove his website, change or temporarily remove his
       business Facebook profile, change the infringing email addresses, and change his
       professional information on the various state bar websites.

Order at 29. Although the Court did not go on to set a bond based on the potential harm to

Defendants, likely because Defendants did not request such a bond and otherwise did not make a

meaningful showing of any possible harm, the Court can and should amend its Order to set a bond

for a nominal amount. There is no basis for Defendants’ contention that a re-opening of the record

is required for the Court to set a bond now.

II.    Defendants’ Suggestion of a $1.5 Million Bond is Misplaced.

       Defendants alternatively argue that if the Court does amend its Order to require Plaintiff to

post a bond, the Court should “consider Sink Jr.’s salary at the time of termination and Sink Jr.’s

promised $1.5 million severance package.” (Opp. at 3). This argument overlooks the purpose of

a Rule 65(c) bond, “which is to provide a mechanism for reimbursing an enjoined party for harm

it suffers as a result of an improvidently issued injunction.” Hoechst Diafoil, 174 F.3d at 421.

This Court’s injunction, which prohibits Defendants’ from “using the GEORGE SINK mark in an

infringing manner” (Order at 31), does not preclude Defendant Sink Jr. from practicing law, either

for his own firm or any other firm. As a result, Sink Jr.’s salary at the time of his termination from

Sink P.A. is irrelevant to any quantification of potential harm Defendants may suffer from being



                                                  5
      2:19-cv-01206-DCN         Date Filed 10/30/19       Entry Number 58         Page 6 of 7




enjoined from infringing Plaintiff’s trademark rights. Nor does some purported “$1.5 million

severance package” pertain to an injunction against trademark infringement. Defendant Sink Jr.’s

termination from Sink P.A. was unrelated to any of the infringing activities which the Court Order

enjoins. According to Defendants’ representations to this Court, their infringing activities started

after Sink Jr. was terminated. (Transcript at 53-54). Defendants are asking the Court to compare

apples with oranges: any salary or alleged severance package from Sink Jr.’s prior employment

with Sink P.A. is immaterial to whatever harm may befall Defendants from an improvidently

issued injunction against trademark infringement. 3

       As Defendants have not shown any harm that will befall them if the Court erred in enjoining

them from trademark infringement (and did not even raise the issue of a bond until months after

being enjoined), and the Court has already found on the evidence that any harm to Defendants

from the preliminary injunction will not be too severe, a nominal bond is appropriate.

                                         CONCLUSION

       Plaintiff respectfully requests that the Court amend its Order to require the Plaintiff to post

a bond of $100.00, or such other amount as the Court deems appropriate, as security for the

preliminary injunction.




3
  Continuing with their misplaced attempts to recast the Court’s injunction as somehow precluding
Sink Jr. from being employed or practicing law, Defendants cite Synthes, Inc. v. Gregoris and
Marsh USA Inc. v. Schuhriemen for the proposition that the Court should consider a calculation of
18 months’ salary in setting a bond. (Opp. at 3). Both of these cases pertained to injunctions
entered in employment actions to enforce restrictive covenants, rendering the defendants’ salaries
from their prior employers relevant to a determination of potential harm from preclusion of
subsequent employment opportunities.
                                                 6
     2:19-cv-01206-DCN   Date Filed 10/30/19   Entry Number 58        Page 7 of 7




Date: October 30, 2019              Respectfully submitted,

                                    s/Allan R. Holmes
                                    Allan R. Holmes (Fed. ID# 1925)
                                    Cheryl H. Ledbetter (Fed. ID# 11446)
                                    GIBBS & HOLMES
                                    171 Church Street, Suite 110
                                    Charleston, SC 29401
                                    (843) 722-0033 (telephone)
                                    (843) 722-0114 (facsimile)
                                    E-mail: aholmes@gibbs-holmes.com
                                            cledbetter@gibbs-holmes.com

                                    Trudy H. Robertson
                                    Federal ID No. 6211
                                    MOORE & VAN ALLEN PLLC
                                    78 Wentworth Street
                                    Charleston, SC 29401
                                    Telephone: (843) 579-7061
                                    Facsimile: (843) 579-8722
                                    E-mail: trudyrobertson@mvalaw.com

                                    J. Mark Wilson (pro hac vice)
                                    N.C. State Bar No. 25763
                                    Kathryn G. Cole (pro hac vice)
                                    N.C. State Bar No. 39106
                                    Minnie Kim (pro hac vice)
                                    N.C. State Bar No. 46173
                                    MOORE & VAN ALLEN PLLC
                                    100 North Tryon Street
                                    Suite 4700
                                    Charlotte, North Carolina 28202
                                    Telephone: (704) 331-1000
                                    Facsimile: (704) 331-1159
                                    E-mail: markwilson@mvalaw.com
                                            katecole@mvalaw.com
                                            minniekim@mvalaw.com

                                    Attorneys for Plaintiff George Sink, P.A.
                                    Injury Lawyers




                                       7
